Citation Nr: 1534521	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  09-50 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel

INTRODUCTION

The Veteran served on active duty from September 1955 to February 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in April 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  It was most recently before the Board in December 2014, when it was remanded to the Agency of Original Jurisdiction (AOJ) for additional development, and following the AOJ's completion of the requested actions, the case has since been returned to the Board for further review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Not more than a level III hearing impairment of either ear is shown throughout the entirety of the period from October 14, 2008, to the present.  

2. The schedular criteria are adequate for the evaluation of the impairment resulting from bilateral hearing loss and all indicated manifestations thereof during the period from October 14, 2008, to the present.  


CONCLUSION OF LAW

The criteria for the assignment of an initial compensable rating for bilateral hearing loss from October 14, 2008, to the present, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Remand Compliance

As indicated above, this matter was remanded by Board in December 2014 so that additional examination and/or treatment reports could be obtained and reviewed and the Veteran could be afforded a VA audiological examination in order to evaluate the current severity of his hearing loss disability.  On remand, all pertinent examination and treatment reports were obtained and the Veteran was afforded the requested VA examination, followed by readjudication of the claim at hand.  On the basis of the foregoing, the Board finds that there has been compliance with the terms of the prior remand, thereby eliminating the need for further remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for bilateral hearing loss.  Once service connection is granted, the claim is substantiated, and on that basis additional notice is not required and any defect in the notice for assignment of a rating is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The record includes the Veteran's service treatment and personnel records and records relating to postservice medical examinations and treatment.  The Veteran has not made the RO or Board aware of any additional evidence that needs to be obtained in order to decide fairly the claim herein addressed on its merits, and has not argued that any error or deficiency in the accomplishment of the duty to assist as to records retrieval has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The record indicates that VA has afforded the Veteran multiple VA audiological examinations during the period at issue in order to ascertain the nature and severity of his hearing loss.  The reports from these examinations, and the record as a whole, are found to be sufficiently detailed and comprehensive as to permit fair and equitable consideration of the merits of the issue presented.  Such examinations are supplemented by records of evaluation and treatment compiled during the course of VA medical care.  Accordingly, further development action relative to the disability herein at issue is otherwise not required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

In view of the forgoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulations. 

Legal Authority Governing Claims for Initial Ratings

Disability ratings are intended to compensate impairment in earnings capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes (DCs) identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2. 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2015).  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation and the evaluation of the same manifestation under different diagnoses are to be avoided. Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001). 

Analysis

In this instance, service connection for bilateral hearing loss was established by rating action in April 2009.  At that time, a 0 percent evaluation was assigned therefor under DC 6100.  The Veteran's disagreement with the initial rating assigned forms the basis of the instant appeal.  

For the purpose of rating the Veteran's hearing loss, it is noted that the applicable legal criteria by which the Board is bound call for the consideration of the results of examinations using controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests. 38 C.F.R. § 4.85.  Such results are then charted at 38 C.F.R. § 4.85, Tables VI and VII. 

Under 38 C.F.R. § 4.86(a), for evaluation of certain patterns of hearing impairment that cannot always be accurately assessed under § 4.85, if puretone thresholds at each of the four frequencies of 1000, 2000, 3000, and 4000 Hz are 55 decibels or more, an evaluation can be based either on Table VI or Table VIa, whichever results in a higher evaluation.  38 C.F.R. § 4.86(b) indicates that when the puretone thresholds are 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral. 

In order to establish entitlement to a compensable evaluation for hearing loss, certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss must be met.  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Evaluations of defective hearing range from 0 to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests, together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second. To evaluate the degree of disability for unilateral service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I for essentially normal acuity through level XI for profound deafness. 

When examined by VA in February 2009, the Veteran reported having worn hearing aids since 2005.  The average of pure tone thresholds for the right ear was 54, with a speech recognition score of 88 percent on the Maryland CNC test.  The left ear average for pure tone thresholds was 56, with a speech recognition score of 90 percent.  The diagnosis was of a bilateral sensorineural hearing loss

VA examination in December 2009 disclosed averaged speech reception thresholds of 58 in each ear with a speech discrimination score of 84 percent, bilaterally.  

When seen in a VA Audiological Clinic in April 2010, speech recognition scores were at 80 and 84 percent for the right and left ears, respectively.  In May 2010, replacement and/or repair of the Veteran's hearing aids was undertaken by VA.  A further problem with his hearing aids was identified in June 2014, when it was set forth that the Veteran had a hearing loss that had decreased since his last audiological evaluation.  Additional hearing aids were fitted in August 2014.  

Further VA audiological examination in March 2015 disclosed average speech reception thresholds of 59 and 60 for the right and left ears, respectively, with 84 percent speech recognition in each ear.  Additional medical input was obtained in April 2015 for analysis of the speech recognition scores ranging from 84 to 88 percent in 2009 and 2010, and it was the medical professional's opinion that the difference in the scores was not clinically significant, inasmuch as a plus or minus 5-point range was not reflective of an increase or decrease in the severity of the Veteran's hearing loss.  The medical professional further noted that the speech discrimination testing in April 2010 was not conducted by means of the Maryland CNC protocol, the result of which is that the April 2010 findings may not be utilized per 38 C.F.R. § 4.86 for rating of the disability in question.  

Throughout the period at issue, not more than a level III hearing impairment of each ear is demonstrated by ratable data.  In no instance, was an exceptional hearing deficiency contemplated by 38 C.F.R. § 4.86 shown.  As such, there is no basis for the assignment of a compensable schedular rating for the Veteran's bilateral hearing loss at any point from October 2008 to the present.

The Board has considered the Veteran's statements regarding the severity of his hearing impairment which are probative and not incredible, but, as noted above, disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann, supra; see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The audiological data presented do not permit the assignment of a compensable schedular at any point in time pertinent to this appeal and to that extent, the allegations of an increased level of severity are not corroborated. 

The Board acknowledges that in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the U.S. Court of Appeals for Veterans Claims (Court) held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In the present case, the VA audiological evaluations of record contain some findings relevant to the impact of the Veteran's hearing on his daily and occupational life, although this was not accomplished fully on each VA examination undertaken.  However, the Board notes that in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), the U.S. Court of Appeals for the Federal Circuit determined that the phrase "daily life" as used in Part 4 of 38 C.F.R., can be cited to Subpart A, which provides "regulations prescribing the policies and procedures for conducting VA medical examinations."  The Court has previously noted that regulations governing procedures for conducting VA medical examinations are not considered part of the rating schedule because, "[t]he rating schedule consists only of those regulations that establish disabilities and set forth the terms under which compensation shall be provided.   A regulation prescribing the policies and procedures for conducting a VA medical examination does not serve these purposes."  As such, the Federal Circuit stated that while the effects of daily life are relevant to the doctor conducting the examination, these effects are not relevant to disability rating specialist.  Therefore, the Board finds, in relying on the decision in Vazquez-Flores, that it is not necessary to do so and, therefore, will proceed with the decision.  See Vazquez-Flores v. Shinseki, 580 F.3d at 1280.  

The Board has also considered whether the claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b).  See Thun v. Peake, 22 Vet. App. 111 (2008).  The rating criteria contemplate pure tone thresholds and ability to hear spoken words on Maryland CNC testing.  The symptoms associated with the Veteran's bilateral hearing loss are primarily those of decreased hearing acuity and difficulty in understanding others are encompassed by the rating criteria.  His use of one or more hearing aids is noted, but there is no indication that there are present signs or symptoms beyond the scope of the applicable rating criteria and the evidence as a whole fails to show anything unique or unusual about the Veteran's hearing loss that would render the schedular criteria inadequate.  There is otherwise no indication in the record that the pertinent DC fails to describe adequately or contemplate the current disability level of the disorder in question, and, as such, the question of extraschedular consideration need not proceed further, as there exists no basis for the assignment of an extraschedular rating. 

As a preponderance of the evidence is against the Veteran's claim, his appeal for a compensable initial rating for bilateral hearing loss must be denied without application of the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b); see Fenderson, supra; see also, Ortiz v. Principi, 274 F.3d 136 (Fed. Cir. 2001); 1990); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



ORDER

An initial compensable rating for bilateral hearing loss is denied. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


